STATE OF MICHIGAN

                          COURT OF APPEALS



CYNTHIA PENNY,                                                   UNPUBLISHED
                                                                 July 11, 2017
              Plaintiff-Appellee,

v                                                                No. 331641
                                                                 Macomb Circuit Court
PHILLIP SCHULTZ and ESTATE OF                                    LC No. 2015-001464-NO
LORRAINE SCHULTZ by PHILLIP SCHULTZ
and DAVID SCHULTZ, Personal Representatives,

              Defendants-Appellees,

and

ROWLEY’S AUCTION SERVICE, LLC,

              Defendant-Appellant.


Before: GADOLA, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

       In this action alleging premises liability and negligence, defendant Rowley’s Auction
Service, LLC (RAS) appeals by leave granted1 the trial court’s order denying its motion for
summary disposition pursuant to MCR 2.116(C)(10). We reverse.

         RAS argues that the trial court should have summarily disposed of plaintiff’s premises
liability claim pursuant to MCR 2.116(C)(10) because it did not have a legal duty to plaintiff.
We agree.

       “This Court . . . reviews de novo decisions on motions for summary disposition brought
under MCR 2.116(C)(10).” Pace v Edel-Harrelson, 499 Mich. 1, 5; 878 NW2d 784 (2016). A
motion for summary disposition pursuant to MCR 2.116(C)(10) “tests the factual sufficiency of
the complaint[.]” Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012). “In


1
 Penny v Schultz, unpublished order of the Court of Appeals, entered July 27, 2016 (Docket No.
331641).


                                              -1-
evaluating a motion for summary disposition brought under this subsection, a trial court
considers affidavits, pleadings, depositions, admissions, and other evidence submitted by the
parties, MCR 2.116(G)(5), in the light most favorable to the party opposing the motion.”
Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d 817 (1999). Summary disposition is proper
where there is no “genuine issue regarding any material fact.” Id.

         “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton v Dart
Props, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006) (citation omitted). “In general, a
premises possessor owes a duty to an invitee to exercise reasonable care to protect the invitee
from an unreasonable risk of harm caused by a dangerous condition on the land.” Lugo v
Ameritech Corp, Inc, 464 Mich. 512, 516; 629 NW2d 384 (2001). The parties do not dispute that
plaintiff was an invitee while at the auction on the subject premises.

       “A plaintiff may only recover from a defendant for injuries from conditions of a land if
the defendant had legal possession and control of the premises.” Morelli v Madison Hts, 315
Mich. App. 699, 702; 890 NW2d 878 (2016). In a premises liability case, the issue whether the
defendant owed a duty to the plaintiff presents a question of law. Id.

       [P]remises liability is conditioned upon the presence of both possession and
       control over the land because the person in possession is in a position of control
       and normally best able to prevent any harm to others. [Id. at 702 (quotation
       marks and citation omitted).]

       The Michigan Supreme Court has provided three definitions for a “possessor” in
premises liability cases:

       A “possessor” is defined as:

               (a) a person who is in occupation of the land with intent to control it or

               (b) a person who has been in occupation of land with intent to control it, if
               no other person has subsequently occupied it with intent to control it, or

               (c) a person who is entitled to immediate occupation of the land, if no
               other person is in possession under Clauses (a) and (b). [Merritt v
               Nickelson, 407 Mich. 544, 552; 287 NW2d 178 (1980) (internal quotations
               and citations omitted).]

        In Derbabian v S & C Snowplowing, Inc, 249 Mich. App. 695, 703-704; 644 NW2d 779
(2002), this Court turned to dictionary definitions to define what it means to have possession and
control of property.

               Black’s Law Dictionary (7th ed) defines “possession,” in this context, as
       “[t]he right under which one may exercise control over something to the exclusion
       of all others” (emphasis added). . . . Random House Webster’s College
       Dictionary (1995), p 297, defines “control” as “exercis[ing] restraint or direction

                                                -2-
         over; dominate, regulate, or command.” Similarly, Black’s Law Dictionary
         defines “control” as “the power to . . . manage, direct, or oversee.” See also
         Lanzi v Great Atlantic & Pacific Tea Co, 1999 WL 732963; 25 Conn L Rptr 342
         (Conn Super, 1999). [Derbabian, 249 Mich. App. at 703 (footnotes omitted).]

        As plaintiff points out, possession and control of a premises can be shared between two
parties. Siegel v Detroit City Ice & Fuel Co, 324 Mich. 205, 214; 36 NW2d 719 (1949);
Rockwell v Hillcrest Country Club, Inc, 25 Mich. App. 276, 290; 181 NW2d 290 (1970).
However, where the record evidence, viewed in the light most favorable to plaintiff, does not
support a finding that RAS occupied 36094 Priestap Street with the intent to control it, the trial
court’s legal determination that RAS owed plaintiff a duty of care in this premises liability action
was erroneous.

        The record reflects that Phillip maintained and cared for the property at 36094 Priestap
Street since his mother passed away in October 2013. Outside of the French doors where
plaintiff fell, the parties agree that there were no steps or a porch leading from the doorway to the
ground, and the door led to a several foot drop straight to the ground. Phillip testified during his
deposition that this condition had existed since the home was built. In June of 2014, Phillip
contacted RAS regarding his intent to hold an estate sale, in the form of an auction, at the house.
Specifically, Phillip met with Brian Rowley, RAS’s principal, to negotiate the contract. On June
10, 2014, Phillip and Brian signed a contract for RAS to perform the auction on August 2, 2014.
RAS was to be paid a 25% commission on all items sold, and was responsible for setting up and
running the auction, collecting money from the winning bidders, and paying Phillip his share
within 10 business days. The day before the auction, employees of RAS attended the subject
property to set up for the event, and Phillip secured the premises by locking the doors after they
had finished. RAS employees used the French doors to move some of the personal property
from the house to the outside. At one point, Phillip expressed to Brian his concern regarding
whether the house could be sold without a deck outside the French doors, and Brian replied that
“[Brian] would take care of it.” Likewise, when Phillip asked about mounting yellow caution
tape in front of the doors, Brian again stated that “[Brian would] take care of it.” According to
Phillip, when Brian said he would take care of everything, Phillip understood that to mean that
RAS would, in addition to running the estate auction, “secure the premises.”

        During his deposition, Brian denied that a conversation took place with Phillip where
Brian agreed to “take care of it” in reference to securing the French doors and the drop off to the
ground outside the doors. Similarly, Greg Rowden testified that RAS will only mount warning
signs or caution tape at auctions on the request of the owner to the property. In contrast, Nicole
Rowley testified that RAS would sometimes put up caution tape or “watch your step” signs
around obvious dangers on property where auctions were held. 2 According to Nicole’s
deposition testimony, Greg or Brian would make those decisions. On the day of the auction,
while Phillip did not believe he needed to be present for the auction, he remained at the home,
and at one point ushered out auction attendees who had entered the home and were participating



2
    Greg Rowden and Nicole Rowley both work for RAS.


                                                -3-
in the auction through the open French doors, concerned that having the French doors open
during the auction was unsafe.

         Contrary to the trial court’s conclusion, the record, viewed in the light most favorable to
plaintiff, simply does not support a legal conclusion that RAS occupied the property at 36094
Priestap with the intent to control the property. Instead, the record confirms that Phillip hired
RAS to conduct an auction of the personal property at 36094 Prisetap, as well as the house itself,
and that RAS’s activities on the premises were limited to that purpose. Put another way, the
record does not reveal any indication that RAS was exercising restraint, or directing matters
related to the premises. Derbabian, 249 Mich. App. at 703. For example, the deposition
testimony of Phillip, Brian, Greg and Nicole confirms that RAS staff undertook efforts to arrange
the personal property from 36094 Priestap in a manner that would allow the personal property to
be auctioned off. The contract language between RAS and Phillip likewise confirms that RAS
was engaged to conduct the auction on the subject property. Notably, there is no language in the
contract between Phillip and RAS where RAS undertook to manage the premises or maintain its
safety for the auction participants. Of particular import, Phillip acknowledged in his deposition
that RAS did not hold a key to 36094 Priestap, that he had to be in attendance to allow RAS staff
access to the property, and he secured the property by locking it at the end of the day following
the conclusion of the auction after RAS staff departed. Specifically, during his deposition Phillip
testified that while he did not believe he needed to be there during the auction, either he or his
brother David would need to attend the premises at the end of the auction to lock up the
premises. According to Brian, RAS’s sole responsibility in assisting Phillip with the sale of the
house itself was to “establish a price for the family, that’s it . . . .” Brian further testified that
RAS was not responsible for evaluating the state of the premises, and that any safety measures,
such as mounting warning signs or caution tape, were done only at the request of the owner of
the property. According to Brian, the homeowner alone was responsible for maintaining the
safety of the premises. In Brian’s words, the property at 36094 Priestap would be sold to a
potential buyer “as is[.]” Greg confirmed Brian’s testimony, noting that the personal property in
the home, as well as the home itself, were to be sold “as is” without any warranty, and that any
safety precautions RAS undertook would only be at the request of the owner of the property.
Under these circumstances, RAS’s activities in running the auction at 36094 Priestap simply do
not rise to the level of RAS occupying the property with the concomitant intent to control it.
Merritt, 407 Mich. at 552.

       We also observe that to hold RAS liable under these circumstances would not further the
purpose that underlies the legal rationale requiring “actual possession and control[,]” where RAS
simply did not have “the power to prevent the injury . . . [.]” Kubczak v Chemical Bank & Trust
Co, 456 Mich. 653, 661; 575 NW2d 745 (1998). Instead, the record reflects that the lack of a
porch or any stairs outside of the doorway through which plaintiff fell had existed since the home
was built and that the Schultz family was well-aware of the condition, to the point that Phillip
expressed concern about it to Brian in the time leading up to the auction. The record also reflects
that while the auction was conducted, Phillip was concerned about the potentially dangerous
condition of the French doors being left open, and he closed the doors himself. During
questioning by plaintiff’s counsel, Phillip also acknowledged that RAS staff only had permission
to be on the premises because he had executed an agreement with RAS allowing them to be
there. Therefore, on this record, the trial court erred as a matter of law in concluding that RAS
owed a duty of care to plaintiff.

                                                 -4-
        RAS alternatively argues that it did not have a legal duty to plaintiff because the danger
was open and obvious. We agree, and notwithstanding our conclusion that RAS did not have a
duty to plaintiff, will briefly address this issue.

         “In general, a premises possessor owes a duty to an invitee to exercise reasonable care to
protect the invitee from an unreasonable risk of harm caused by a dangerous condition on the
land.” Lugo, 464 Mich. at 516. However, “there is no obligation to warn someone of dangers
that are so obvious and apparent that a person may reasonably be expected to discover them and
protect himself or herself.” Laier v Kitchen, 266 Mich. App. 482, 487; 702 NW2d 199 (2005)
(citation omitted). “Accordingly, the open and obvious doctrine should not be viewed as some
type of ‘exception’ to the duty generally owed invitees, but rather as an integral part of the
definition of that duty.” Lugo, 464 Mich. at 516. “Whether a danger is open and obvious
depends on whether it is reasonable to expect that an average person with ordinary intelligence
would have discovered it upon casual inspection.” Hoffner v Lanctoe, 492 Mich. 450, 461; 821
NW2d 88 (2012). When considering whether a defect is open and obvious, courts must consider
the “objective nature of the condition of the premises at issue[.]” Lugo, 464 Mich. at 524. In
Blackwell v Franchi, ___ Mich App ___, ___; ___ NW2d ___ (2017) (Docket No. 328929); slip
op at 2, this Court recently recognized that “[a]s a general rule a drop-off, like a step, does not in
and of itself create a risk of harm if . . . a reasonable person can readily traverse it without
incident.” (opinion by SHAPIRO, J.).

        Having reviewed the record evidence in the light most favorable to plaintiff, we conclude
that the trial court erred in determining that the lack of steps and approximately three foot drop to
the ground beyond the French doors did not amount to an open and obvious condition. During
her deposition, plaintiff, who is the daughter of Phillip’s girlfriend, testified that she had
previously visited 36094 Priestap in late October 2013 to attend the funeral for Phillip’s mother.
Plaintiff spent approximately seven to eight hours at 36094 Priestap the day of the auction, and
she testified that she spent time in the front of the house, as well as the side of the house, and she
did not go in the backyard where the lack of steps or a porch outside of the French doors would
have been visible to her. She also denied having any awareness of the lack of steps outside the
French doors, or the drop to the ground. Plaintiff acknowledged that she walked into the dining
room during the earlier part of the auction, and that while the French doors were closed, she
could “see out.” Plaintiff subsequently entered the dining room for a second time later that day,
and the unfortunate accident leading to this appeal took place when she ran to grab her 15-
month-old daughter who had unexpectedly darted toward the French doors. Plaintiff also
presented the November 24, 2004 affidavit of Brandon Lemmex,3 who averred that when he
stood in the dining room of 36094 Priestap on August 2, 2014, he could not “see that there were
no stairs located outside [the French doors], or that there was a drop of several feet, straight
down to the ground below the [French doors] due to the wood paneling on the [French doors]
which covered their bottom half and obscured one’s view of the outside.” Notably absent from


3
 We note that the copy of Lemmex’s affidavit submitted in support of plaintiff’s response to
RAS’s motion for summary disposition, as well as the copy included with her brief on appeal,
were not sworn under oath.


                                                 -5-
his affidavit is any indication of where Brandon was standing in the dining room of 36094
Priestap when he concluded that he could not see the lack of stairs or drop-off outside of the
French doors.

        Nicole also testified in her deposition with regard to the drop-off that she did not
“remember paying attention to it until I got into [the dining room] at that point when [plaintiff’s
daughter] fell or jumped out[ ]” of the French doors. Before that time, Nicole did not know there
was a drop-off outside of the French doors. Similarly, Greg agreed during his deposition with
plaintiff’s counsel that there was nothing “obvious” from the French doors from the inside that
would lead an individual to conclude that there was a dangerous condition outside of the door.
Notably, Nicole, Brandon and Greg did not testify that on approaching the doors and looking
outside, the lack of steps or drop-off to the ground were not readily discernable. Put another
way, there was nothing hidden about the lack of steps and the drop-off outside of the French
doors, and there is nothing in the record to suggest that anyone approaching the French doors
would not become aware of the lack of steps or drop-off to the ground outside of the doors. See
Perkoviq v Delcor Homes-Lake Shore Pointe, Ltd, 466 Mich. 11, 16; 643 NW2d 212 (2002)
(noting that a “classic example” of an open and obvious danger existed where frost and ice on a
roof were not hidden, and one encountering the condition would become aware of the slippery
conditions). While we recognize that plaintiff contended that she could not see the lack of steps
and drop-off while in the dining room because of the wood paneling at the bottom portion of the
French doors, there is nothing in the record to suggest that an individual would not have
observed the dangerous condition on approaching the French doors more closely or traversing
through the doors. In sum, the record does not reflect that “an ordinary user[,] upon casual
inspection[,] could not have discovered” the existence of the lack of steps or the drop-off to the
ground. Blackwell, ___ Mich App at ___; slip op at 2 (opinion by SHAPIRO, J.).4

       We also reject plaintiff’s contention that the dangerous condition was marked by “special
aspects” that rendered an otherwise open and obvious condition “an unreasonable risk of
harm[.]” Lugo, 464 Mich. at 517. While we acknowledge plaintiff was injured while chasing her
15-month-old daughter, the open and obvious condition was not “effectively unavoidable[ ]”
such as the situation presented in Lugo, of “a commercial building with only one exit for the
general public where the floor is covered with standing water.” Id. at 518. We are not persuaded
on this record, taking all circumstances into account, that the “limited exception” of special
aspects is applicable here, as instructed by the Michigan Supreme Court in Hoffner, 492 Mich. at
462.

              It is worth noting Lugo’s emphasis on the narrow nature of the “special
       aspects” exception to the open and obvious doctrine. Under this limited
       exception, liability may be imposed only for an “unusual” open and obvious



4
  This case is distinguishable from the Court’s decision in Blackwell, where in that case, the
plaintiff presented the testimony of several witnesses confirming that a drop-off into a mud room
at the defendants’ home “was not discoverable at the time she encountered it.” Blackwell, ___
Mich App at ___; slip op at 3 (opinion by SHAPIRO, J.).


                                                -6-
       condition that is “unreasonably dangerous” because it “present[s] an extremely
       high risk of severe harm to an invitee” in circumstances where there is “no
       sensible reason for such an inordinate risk of severe harm to be presented.” The
       touchstone of the duty imposed on a premises owner being reasonableness, this
       narrow “special aspects” exception recognizes there could exist a condition that
       presents a risk of harm that is so unreasonably high that its presence is
       inexcusable, even in light of its open and obvious nature. [Id. (footnote and
       citation omitted; emphasis added).]

        Finally, RAS argues that the trial court erred in not granting summary disposition of
plaintiff’s claim alleging negligence where her claims sounded in premises liability, rather than
negligence. We agree.5

         “Michigan law distinguishes between claims arising from ordinary negligence and claims
premised on a condition of the land.” Lymon v Freedland, 314 Mich. App. 746, 756; 887 NW2d
456 (2016) (citation omitted). “It is well settled that the gravamen of an action is determined by
reading the complaint as a whole, and by looking beyond mere procedural labels to determine the
exact nature of the claim.” Adams v Adams (On Reconsideration), 276 Mich. App. 704, 710-711;
742 NW2d 399 (2007). This Court is not bound by the labels the parties attached to their claims.
Jahnke v Allen, 308 Mich. App. 472, 475; 865 NW2d 49 (2014). With respect to a premises
liability claim, “liability arises solely from the defendant’s duty as an owner, possessor, or
occupier of land.” Buhalis v Trinity Continuing Care Servs, 296 Mich. App. 685, 692; 822 NW2d
254 (2012). Comparatively, “[o]rdinary negligence claims are grounded on the underlying
premise that a person has a duty to conform his or her conduct to an applicable standard of care
when undertaking an activity.” Lymon, 314 Mich. App. at 756. “If the plaintiff’s injury arose
from an allegedly dangerous condition on the land, the action sounds in premises liability rather
than ordinary negligence; this is true even when the plaintiff alleges that the premises possessor
created the condition giving rise to the plaintiff’s injury.” Buhalis, 296 Mich. App. at 692.

        Plaintiff alleges that RAS’s failure to lock the doors or to put up warning signs around the
danger created a claim of negligence. Her argument is that the actions of RAS’s employees, and
therefore RAS itself, fell below the standard of care, i.e. either to lock the French doors or put up
warning signs about the drop-off. Reading the entire complaint as a whole and disregarding
plaintiff’s labels for her claims, Jahnke, 308 Mich. App. at 475, the gravamen of plaintiff’s claims
clearly lie solely in premises liability. Plaintiff’s “injury arose from an allegedly dangerous
condition on the land,” which was the lack of stairs from the house to the ground outside of the




5
  We note that, despite the argument by plaintiff that this issue is not preserved due to the trial
court’s omission of discussing the issue on the record, the issue is preserved where the trial court
inherently decided the issue by denying RAS’s motion in its entirety in a written order.
Cheesman v Williams, 311 Mich. App. 147, 161; 874 NW2d 385 (2015) (internal quotations
omitted) (holding that issues are preserved for review before this Court when they are “raised
before and decided by the trial court.”).


                                                -7-
French doors. Buhalis, 296 Mich. App. at 692. As such, the trial court erred in denying RAS’s
motion for summary disposition regarding plaintiff’s claim of ordinary negligence.

       Reversed and remanded for entry of an order granting summary disposition in favor of
defendant RAS. We do not retain jurisdiction. Defendant RAS, as the prevailing party, may tax
costs pursuant to MCR 7.219.



                                                         /s/ Michael F. Gadola
                                                         /s/ Patrick M. Meter
                                                         /s/ Karen M. Fort Hood




                                             -8-